EXHIBIT 99.2 Item 7.Management’s Discussion and Analysis of Financial Condition and Results of Operations As used herein, "we," "our," "us" and similar terms include Micron Technology, Inc. and its subsidiaries, unless the context indicates otherwise.The following discussion contains trend information and other forward-looking statements that involve a number of risks and uncertainties. Forward-looking statements include, but are not limited to, statements such as those made in "Results of Operations" regarding the future composition of the our reportable segments; in "Net Sales" regarding future royalty and other payments from Nanya; DRAM production received from Inotera in 2011 and future increases in NAND Flash production resulting from the production ramp of IM Flash’s new fabrication facility; in "Gross Margin" regarding future charges for inventory write-downs and the impact on future margins from sales of Numonyx products obtained in the acquisition of Numonyx; in "Selling, General and Administrative" regarding SG&A costs for the first quarter of 2011, future legal expenses and increased expenses resulting from the acquisition of Numonyx; in "Research and Development" regarding R&D costs for the first quarter of 2011 and increased expenses resulting from the acquisition of Numonyx; in "Liquidity and Capital Resources" regarding capital spending in 2011, future distributions from IM Flash to Intel andfuture contribution by us to IM Flash; and in "Recently Issued Accounting Standards" regarding the impact from the adoption of new accounting standards.Our actual results could differ materially from our historical results and those discussed in the forward-looking statements. Factors that could cause actual results to differ materially include, but are not limited to, those identified in "Item 1A.Risk Factors." This discussion should be read in conjunction with the Consolidated Financial Statements and accompanying notes for the year ended September 2, 2010.All period references are to our fiscal periods unless otherwise indicated. Our fiscal year is the 52 or 53-week period ending on the Thursday closest to August 31.All tabular dollar amounts are in millions.Our fiscal 2010, which ended on September 2, 2010, contained 52 weeks, our fiscal 2009 contained 53 weeks and our fiscal 2008 contained 52 weeks.All production data includes the production of our consolidated joint ventures and our other partnering arrangements. Overview We are a global manufacturer and marketer of semiconductor devices, principally DRAM, NAND Flash and NOR Flash memory, as well as other innovative memory technologies, packaging solutions and semiconductor systems.In addition, we manufacture semiconductor components for CMOS image sensors and other semiconductor products.We market our products through our internal sales force, independent sales representatives and distributors primarily to original equipment manufacturers and retailers located around the world.Our success is largely dependent on the market acceptance of our diversified portfolio of semiconductor products, efficient utilization of our manufacturing infrastructure, successful ongoing development of advanced process technologies and the return on research and development investments.(See "PART I - Item 1.Business.") Numonyx Holdings B.V. ("Numonyx"): On May 7, 2010, we completed our acquisition of Numonyx Holdings B.V. ("Numonyx"), which manufactures and sells NOR Flash, NAND Flash, DRAM and Phase Change memory technologies and products.We acquired Numonyx tofurther strengthen our portfolio of memory products, increase manufacturing and revenue scale, access Numonyx’s customer base and provide opportunities to increase multi-chip offerings in the embedded and mobile markets.In connection therewith, we issued 137.7 million shares of our common stock in exchange for all of the outstanding Numonyx capital stock and issued 4.8 million restricted stock units to the employees of Numonyx in exchange for all of their outstanding restricted stock units.The total fair value of the consideration we paid for Numonyx was $1,112 million and the net assets acquired were valued at $1,549 million resulting in a gain of $437 million.In addition, we recognized a $51 million income tax benefit in connection with the acquisition.Our results of operations for 2010 include $635 million of net sales and $13 million of operating losses from the Numonyx operations after the May 7, 2010 acquisition date.We incurred transaction costs of $20 million during 2010 in connection with the acquisition. In connection with our purchase of Numonyx on May 7, 2010, we acquired a 20.7% noncontrolling equity interest in Hynix-Numonyx Semiconductor Ltd. (the "Hynix JV"), a joint venture with Hynix Semiconductor, Inc. ("Hynix") and Hynix Semiconductor (WUXI) Limited.The change in control of Numonyx gave Hynix the right to purchase all of our equity interest in the Hynix JV.Hynix exercised its right to purchase our interest in the Hynix JV and consummated the equity transfer on August 31, 2010 for $423 million.Concurrent with the Numonyx acquisition, we entered into agreements with STMicroelectronics N.V. and DBS Bank Ltd. ("DBS")that required us to guarantee, under certain conditions, an outstanding loan, made by DBS to the Hynix JV and as a result, recorded a $15 million liability as of the acquisition date.The outstanding balance of the Hynix JV loan was $250 million as of the acquisition date and is due in periodic installments from 2014 through 2016.Under the agreements, on August 31, 2010 the conditions for the guarantee were satisfied and we deposited $250 million of proceeds from the sale of our interest in the Hynix JV into a pledged account at DBS to collateralize our obligations under the guarantee of the loan.The amount on deposit in the DBS account is accounted for as restricted cash.The amount on deposit and our guarantee decrease as payments are made by the Hynix JV against the loan. 1 (See "Item 8. Financial Statements – Notes to Consolidated Financial Statements – Numonyx Holdings B.V."note and "Item 1. Financial Statements – Notes to Consolidated Financial Statements – Equity Method Investments – Hynix JV" note.) Business Segments:In the second quarter of 2011, we reorganized our business to better align with our markets.All prior period amounts have been retrospectively adjusted to reflect this reorganization.After the reorganization, we have the following four reportable segments: DRAM Solutions Group ("DSG"):Includes high-volume DRAM products sold to the PC, consumer electronics, networking and server markets. NAND Solutions Group ("NSG"):Includes high-volume NAND Flash products sold into data storage, personal music players, and portions of computing markets, as well as NAND Flash products sold to Intel through our consolidated IM Flash joint ventures. Wireless Solutions Group ("WSG"):Includes DRAM, NAND Flash and NOR Flash products, including multi-chip packages, sold to the mobile device market. Embedded Solutions Group ("ESG"):Includes DRAM, NAND Flash and NOR Flash products sold into automotive and industrial applications, as well as NOR and NAND flash sold to consumer electronics, networking, PC and server markets. Our other operations do not meet the quantitative thresholds of a reportable segment and are reported under All Other.All Other includes our CMOS image sensor, microdisplay and solar operations. Results of Operations The following table presents consolidated results of operations.Amounts in the table have been adjusted to reflect the retrospective application of new accounting standards for noncontrolling interests and certain convertible debt instruments.(See "Item 8. Financial Statements and Supplementary Data – Notes to Consolidated Financial Statements – Adjustment for Retrospective Application of New Accounting Standards" note.) (in millions and as a percent of net sales) Net sales: DSG $ 55 % $ 44 % $ 47 % NSG 25 % 36 % 34 % WSG 9 % 5 % 4 % ESG 6 % 4 % 4 % All Other 5 % 11 % 11 % $ % $ % $ % Cost of goods sold 68 % % % Gross margin 32 % ) (9
